Citation Nr: 1804401	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for mental illness as secondary to service-connected left shoulder dislocation. 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.  As indicated at the hearing, the Board has considered all of the Veteran's psychiatric diagnoses in this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This matter was previously before the Board in November 2017, at which time it was remanded for an addendum VA medical opinion.  Review of the electronic claims file shows that an addendum VA medical opinion was received in December 2017.  As there has been substantial compliance with the Board's previous remand directives, appellate consideration may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  At the May 2017 VA examination, the Veteran was diagnosed with unspecified bipolar and related disorder, as well as stimulant use disorder - cocaine, in full sustained remission. 

2.  The objective medical evidence of record fails to demonstrate that the Veteran's mental illnesses are proximately due to, the result of, or aggravated by the Veteran's service-connected left shoulder dislocation. 
CONCLUSION OF LAW

The criteria for entitlement to service connection for mental illness have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative has alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Veteran's sole argument on appeal is that his currently diagnosed mental illnesses are secondary to his service-connected left shoulder dislocation.  "The Veteran has expressly indicated that his mental condition is secondary to his service connected left shoulder dislocation.  It is not disputed that the Veteran's service treatment records [are] silent of symptoms or diagnoses of mental illness while in service.  The Veteran has never contended that his mental condition was due to his military service."  See November 2017 Appellate Brief; see also 3/3/17 Hearing Transcript, pp. 8-9.  

Consequently, since the Veteran has conceded that his currently diagnosed mental illnesses are not related to his military service, and such a theory of entitlement is not raised elsewhere in the record, the Board declines to engage in a direct service connection analysis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  The Board has adjusted the issue on the title page of this decision accordingly. 

Service connection may be considered on a secondary basis pursuant to 38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between a service-connected disability and the condition said to be proximately due to or the result of the service-connected disability.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service-connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded a VA examination in May 2017 to identify the presence of any current mental disabilities.  Following a review of the electronic claims file and an in-person evaluation, the VA examiner diagnosed the Veteran with unspecified bipolar and related disorder, as well as stimulant use disorder - cocaine, in full sustained remission.  While the medical evidence of record shows that the Veteran's mental illness has been variably diagnosed over time, he was most frequently diagnosed with bipolar spectrum and substance abuse disorders.

Pursuant to the Board's November 2017 remand, this matter was sent to the VA examiner who conducted the May 2017 VA examination for an addendum medical opinion on whether the Veteran's current mental disabilities were secondary to his service connected left shoulder dislocation.  The VA examiner issued a negative nexus opinion in December 2017, stating the following:

Examiner has reviewed the electronic claims file, the remand, and VHA treatment records in CPRS.  Veteran has a diagnosis of unspecified bipolar and related disorder, as well as, a substance use disorder.  Contributing factors to the development of these disorders are a family history of the disorder.  Additionally the two disorders commonly occur concurrently as bipolar patients in a manic phase are more likely to overuse substances.  Though this Veteran mentions his shoulder injury as a contributing factor to the development of his mental disorders at the time of the C&P examination, this concern has not been documented in the available treatment records as such.  Therefore the examiner does not find the current psychiatric conditions to be proximately due to, the result of, nor aggravated by the service connected left shoulder dislocation.

As the only competent evidence of record analyzing the Veteran's alleged connection between his current mental illnesses and his service-connected left shoulder dislocation, the Board finds the VA examiner's opinion highly probative and dispositive in this matter.  Furthermore, the electronic claims file contains hundreds of pages of mental health treatment records, none of which causally attribute the Veteran's current mental illnesses to his service-connected left shoulder dislocation. 

The Board has reviewed and considered the Veteran's March 2017 testimony as to his subjective belief that his current mental illnesses are caused by his service-connected left shoulder dislocation and his inability to maintain gainful employment due to left shoulder functional deficits.  However, the Veteran lacks the medical training and expertise to offer a competent opinion on a complex medical matter such as the etiology of his mental illnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran's testimony is of little probative value in establishing secondary service connection.

As the Veteran has not established an etiological link between his current mental illnesses and his service-connected left shoulder dislocation, his claim for secondary service connection under 38 C.F.R. § 3.310 must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 56-56 (1990).


ORDER

Entitlement to service connection for mental illness as secondary to service-connected left shoulder dislocation is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


